TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-10-00290-CR


Michael George Emack, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF SCHLEICHER COUNTY, 51ST JUDICIAL DISTRICT

NO. 998, HONORABLE BARBARA L. WALTHER, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Appellant Michael George Emack pleaded no contest to an indictment accusing him
of bigamy.  See Tex. Penal Code Ann. § 25.01 (West 2011).  The district court adjudged him guilty
and assessed punishment at seven years' imprisonment, as called for in a plea bargain agreement. 
Appellant brings forward twenty-one points urging that the trial court erred by overruling his pretrial
motion to suppress evidence.
This appeal is a companion to appellant's appeal of his sexual assault conviction in
Emack v. State, No. 03-10-00253-CR (Tex. App.--Austin Aug. 26, 2011, no pet. h.).  The issues
raised and the arguments made are identical in both causes.  For the reasons stated in our opinion in
cause number 03-10-00253-CR, we overrule appellant's points of error and affirm the judgment
of conviction.




				__________________________________________
				J. Woodfin Jones, Chief Justice
Before Chief Justice Jones, Justices Henson and Goodwin
Affirmed
Filed:   August 26, 2011
Do Not Publish